Citation Nr: 0606975	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  95-36 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance 
pursuant to Chapter 35 of Title 38 of the United States Code.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESSES AT HEARING ON APPEAL

Appellant, G.W., and J. W.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from December 1940 to December 
1946.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In it September 1994 rating decision, the RO denied 
entitlement to service connection for the cause of the 
veteran's death and also denied entitlement to dependents' 
educational assistance under 38 U.S.C. Chapter 35.  At a 
Travel Board hearing held at the RO in June 1997, the 
appellant and her daughters testified before the undersigned.  
In September 1997 and May 2002, the Board remanded the case 
for additional development, and the case has been returned to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran was a radiation exposed veteran during his 
service in World War II.  

2.  The veteran died in June 1994.  According to the 
Certificate of Death, the immediate cause of death was a 
splenic rupture due to or a consequence of chronic 
lymphocytic leukemia (CLL); chronic obstructive pulmonary 
disorder (COPD) was a significant condition contributing to 
death and tobacco use probably contributed to death.  

3.  At the time of the veteran's death, he was not service-
connected for any disability.

3.  The competent and most probative evidence establishes 
that an appropriate classification for the veteran's CLL is 
as a lymphoma, specifically, a form of non-Hodgkin's 
lymphoma.  

4.  Lymphoma is a type of cancer that is presumptively 
service-connected when specific to a radiation-exposed 
veteran.  

5.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code is established as 
the veteran's death is service-connected.


CONCLUSIONS OF LAW

1.  A disease presumed incurred in service contributed 
substantially or materially to the cause of death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303. 3.304, 3.307, 3.309, 3.311, 3.312 (2005).

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code is warranted.  38 U. 
S. C. A. § 3501 (West 2002 & Supp. 2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
appellant's claim is being granted.  As such, any 
deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Cause of Death

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to constitute the contributory cause of 
death it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  If the service- 
connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases. 38 C.F.R. § 3.312(c)(2).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
Hodgkin's disease, leukemia and/or a malignant tumor will be 
presumed to have been incurred in service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Lay persons have not been shown to be capable of making 
medical conclusions, thus, their statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

According to the Certificate of Death, the veteran died in 
June 1994.  The immediate cause of death was a splenic 
rupture (existing 3 hours prior to death) due to or a 
consequence of CLL (existing 14 years prior to death).  It 
was noted that COPD was a significant condition contributing 
to death and that tobacco use probably contributed to death.  
No autopsy was performed.  

The appellant claims entitlement to service connection for 
the cause of the veteran's death.  She contends that his 
Hodgkin's disease and/or its treatment residuals and CLL 
caused the veteran's death and that both diseases were due to 
his exposure to ionizing radiation in service.  

The service medical records do not reveal any complaints, 
findings, treatment, or diagnosis of any respiratory 
abnormality, abnormality of the spleen, any malignancy, or 
any cancer.  In March 1942, the veteran was evaluated for a 
Physical Examination for Flying.  Respiratory system was 
normal.  Abdomen and pelvis were normal.  Endocrine system 
was normal.  On his discharge examination, it was noted that 
the veteran had had no serious illness.  Respiratory system 
was normal.  Chest x-ray was normal.  Abdomen and pelvis were 
normal.  

Private medical records reveal that the veteran was initially 
diagnosed as having CLL in the early 1970s.  He was treated 
with chemotherapy.  In 1975, he was diagnosed as having 
Hodgkin's disease, for which he received combination 
chemotherapy with mechlorethamine, vincristine, procarbazine 
and prednisone (MOPP) until the late 1970s.  After 
termination of the chemotherapy, he was followed for evidence 
of recurrence of the Hodgkin's disease.  Laboratory studies 
were normal until at least 1987.  In a private hospital 
summary concerning hospitalization in May 1991 for 
progressive dyspnea and fatigue, the veteran's attending 
physician, P. E. S., M.D., stated that the veteran had a 
history of CLL, treated by chemotherapy, and "subsequently 
he developed Hodgkin's disease secondary to that which was 
also treated."  The physician noted a white count of 21,000 
and stated that it appeared that the veteran had a recurrence 
of his CLL.  After a work-up later that month by another 
private physician, the veteran was diagnosed as having RAI 
stage 0 CLL.

An October 1993 pathology report shows that after immunologic 
analysis of heparinized peripheral blood, there was a 
diagnosis of B-cell CLL.  Other than a few bilateral inguinal 
nodes of up to 1 cm. in diameter there was no peripheral 
adenopathy at that time; his spleen was massively enlarged.  
The veteran's internist recommended a regimen of Chlorambucil 
and Prednisone, which was started in November 1993.  The 
veteran was hospitalized in November 1993.  At that time, Dr. 
P.E.S. stated that the CLL  that replaced the Hodgkin's 
lymphoma was probably related to the treatment for the 
Hodgkin's lymphoma.  By March 1994, the veteran had completed 
four courses of chlorambucil and prednisone, but continued to 
require transfusions every two to three weeks.  There was no 
lymphadenopathy on examination in March 1994.  Treatment with 
chlorambucil was terminated, and prednisone was continued.  
The veteran died at home in June 1994.  

In a December 1999 letter, A.H., M.D., the Chairman of the 
Department of Pathology of a private hospital, stated that it 
was his opinion that the veteran's hematological 
malignancies, leukemia and lymphoma, were most likely related 
to the high radiation exposure he would have received during 
service.  

The Board notes that this opinion relied on information 
furnished by the appellant regarding radiation exposure 
rather than actual dose estimate information as verified by 
the Government with regard to actual radiation exposure of 
the veteran.  In the event that the information furnished was 
inaccurate and the exposure was not "high" as described to 
this physician, the opinion may not be relied on as 
probative.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  

In January 2000, the veteran's treating physician from 1971 
to 1988 provided an opinion.  He stated that the veteran had 
originally been diagnosed with CLL.  He underwent 
chemotherapy and went into remission.  He subsequently 
developed Hodgkin's lymphoma which was treated with 
chemotherapy and appeared cured.  Several years later, he 
developed leukemia and died.  This physician stated that the 
veteran was assigned to fly through ground zero following 
nuclear tests in the Marshall Islands of the South Pacific.  
He did so for 6 months without any protection.  The physician 
stated that there was scientific evidence in medical 
literature documenting the cause and effect relationship 
between ionizing radiation and the development of hematologic 
malignancies.  The physician indicated that the veteran 
developed three separate hematologic malignancies in his 
lifetime after radiation exposure.  He concluded that it was 
reasonable to assume that it was statistically more likely 
than not that a causal relationship existed between the three 
malignancies and the inservice radiation exposure.  Again, if 
the information provided to the physician was inaccurate, the 
opinion may not be probative.  See also Coburn v. Nicholson, 
19 Vet. App. 427 (2006).

In February 2001, the Defense Threat Reduction Agency (DTRA) 
provided a radiation dose assessment for the veteran.  The 
dose estimate stated that the veteran was exposed to 0.000 
external neutron; for external gamma, 0.1 rem with an upper 
bound of 0.1 rem, and internal 50-year committed dose 
equivalent to the red bone marrow of 0.0 rem.  The veteran 
participated in Operation CROSSROADS during World War II.  

In July 2001, the VA Chief Public Health and Environmental 
Hazards Officer used the aforementioned dose estimate in 
formulating her opinion.  She concluded that it was unlikely 
that the veteran's CLL could be attributed to his exposure to 
ionizing radiation in service.  

The appellant has asserted that the DTRA dose estimate was 
based on an assumption as to what the veteran's duties were 
during the time he was stationed in the Marshall Islands.  In 
a November 2001 letter, she stated that she wanted the dose 
estimate to be based on exactly what her husband's duties 
were during the time he was stationed in the Marshall 
Islands, and she said that she was in the process of 
obtaining information about his exact duties.  However, the 
appellant did not provide further information in that regard.  

In December 2002, a VA Assistant Clinical Professor of 
Medicine provided a medical opinion.  She was asked to answer 
several questions.  The first question was is it at least as 
likely as not that the veteran's Hodgkin's disease caused the 
veteran's fatal CLL.  She stated that causal association 
between Hodgkin's disease and subsequent CLL was not 
established by medical evidence.  She noted that one 
complication of CLL is a transformation to high grade 
lymphoma, a phenomenon known as Richter's syndrome.  However, 
most commonly, the CLL transforms to a non-Hodgkin's 
lymphoma.  Nevertheless, a Hodgkin variant had been 
described.  It appeared as likely as not that there was a 
relationship between the initial CLL and the Hodgkin's 
disease.  It appeared as likely as not that the Hodgkin's 
disease may have been present as early as 1972.  However, she 
indicated that it was not possible to conclude with any 
confidence that the veteran's Hodgkin's disease itself caused 
subsequent CLL. 

The second question was is it at least as likely as not that 
the residuals of treatment for Hodgkin's disease caused the 
fatal CLL or that the treatment contributed to the 
development of the fatal CLL.  She concluded that it seemed 
as likely as not that the veteran's MOPP chemotherapy regimen 
contributed to the development of the fatal CLL.  She noted 
that the current World Health Association classification, B-
cell CLL was considered to be identical (i.e., only one 
disease at different stages) to the mature (peripheral) B-
cell neoplasm and "smll" lymphocytic lymphoma, which was an 
indolent form of non-Hodgkin's lymphoma.  

The third question was is it at least as likely as not that 
the veteran's Hodgkin's disease chronically worsened the 
veteran's fatal CLL.  She concluded that is was less likely 
than not as the Hodgkin's disease had been in remission for 
over 20 years prior to the veteran's death and there was no 
evidence of recurrence.  

The fourth question was is it at least as likely as not that 
the veteran's Hodgkin's disease or residuals of its treatment 
contributed substantially and materially to cause the 
veteran's death, resulted in debilitating effect and general 
impairment of health to the extent that it rendered the 
veteran materially less capable of resisting the effects of 
his CLL, or was of such severity as to have a material 
influence in accelerating the veteran's death.  She concluded 
that it was less likely than not that the veteran's Hodgkin's 
disease contributed substantially and materially to cause the 
veteran's death, resulted in debilitating effect and general 
impairment of health to the extent that it rendered the 
veteran materially less capable of resisting the effects of 
his CLL, or was of such severity as to have a material 
influence in accelerating the veteran's death.  She concluded 
that it was less likely than not that the  residuals of the 
treatment rendered contributed substantially and materially 
to cause the veteran's death, resulted in debilitating effect 
and general impairment of health to the extent that it 
rendered the veteran materially less capable of resisting the 
effects of his CLL, or was of such severity as to have a 
material influence in accelerating the veteran's death.  In 
addition, the examiner essentially attributed the veteran's 
severe lung disease to the effects of tobacco use and not to 
MOPP chemotherapy or other treatment.  

The Board notes that, significantly, the VA physician 
concluded that it was as likely as not that the veteran's 
MOPP chemotherapy regimen contributed to the development of 
the fatal CLL.  Further, she raised the possibility that the 
veteran's B-cell CLL was a lymphoma, specifically, a form of 
non-Hodgkin's lymphoma.  

In March 2003, the VA Chief Public Health and Environmental 
Hazards Officer again used the aforementioned dose estimate 
in formulating her opinion.  She concluded that it was 
unlikely that the veteran's Hodgkin's lymphoma could be 
attributed to exposure to ionizing radiation during service.  

The Board sought an independent medical expert opinion (IME).  
An opinion was obtained from the Vice Chairman of Clinical 
Affairs from a university medical center.  He was designated 
as a specialist in hematology.  He was asked to review the 
file and answer several questions.  He was informed that in 
the context of responding to questions concerning the 
relationship, if any, between the veteran's initial CLL, 
subsequent Hodgkin's disease and his later CLL, a VA 
physician, in a review dated in December 2002, noted that a 
complication of CLL is "transformation" to high-grade 
lymphoma.  The physician also stated that according to the 
current World Health Association classification, B-cell CLL 
is considered to be identical (i.e., one disease at different 
stages) to the mature (peripheral) B-cell neoplasm "smll" 
lymphocytic lymphoma, which she said was an indolent form of 
non-Hodgkin lymphoma.  The source cited was "UpToDate, 
version 10.3, current as of August 2002."

The first question was as follows: was the B-Cell CLL 
identified in the October 1993 pathology report a disease 
independent of the CLL diagnosed in the early 1970s.  The IME 
concluded that it was not  He concluded that it was the same 
disease as was manifested 20 years earlier.  

The second and third questions were as follows:  was the B-
Cell CLL identified in the October 1993 pathology report a 
form of non-Hodgkin lymphoma; and is B-Cell CLL a lymphoma 
rather than a leukemia?  

The IME stated that whether this is called leukemia or non-
Hodgkin's lymphoma was a matter of semantics.  To a certain 
degree, leukemia simply indicated that the disease was 
manifested in the circulating blood whereas lymphoma refers 
to disease of the lymph nodes.  However, depending on the 
type of leukemia, the differences between lymphoma and 
leukemia were very real and the diseases represent different 
malignancies of different types of white blood cells.  
However, in the case of CLL, the differences are less 
pronounced.  The tissue manifestation, lymph node appearance, 
of CLL when a lymph node is biopsied is often classified as a 
lymphoma by the pathologist examining the specimen, but the 
entire clinical picture of the blood and bone marrow will be 
appropriately characterized as CLL by the hematologist or 
oncologist caring for the patient.  There are subtle 
characteristics of the lymphocyte that help to differentiate 
whether one has leukemia or lymphoma.  In any case, CLL for 
many years was considered a distinct pathological entity, but 
in more modern classifications, it is also considered a form 
of non-Hodgkin's lymphoma.  Finally, however, the clinical 
correlates (constellation of clinical findings) associated 
with CLL remain relatively distinct and it was considered a 
distinct pathological entity by most 
hematologists/oncologist.  

In sum, the Board notes that the IME essentially states that 
a pathologist often classifies CLL as a lymphoma when the 
lymph node is biopsied.  However, the entire clinical picture 
of the blood and bone marrow will be characterized as CLL by 
a hematologist or oncologist.  In addition, CLL, under modern 
classifications is also considered a form of non-Hodgkin's 
lymphoma.  However, due to the constellation of clinical 
findings, most hematologist and oncologists consider it a 
distinct pathological entity.  

The Board points out that the IME is a hematologist, but he 
did not, with exact specificity, state that he agreed with 
the modern classification or with the view of "most" 
hematologists and oncologists.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  

First, there are certain types of cancer that are 
presumptively service-connected when specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  The cancers include lymphomas (except Hodgkin's 
disease).

Second, "radiogenic diseases" may be service-connected 
pursuant to 38 C.F.R. § 3.311.  A radiation-exposed veteran 
means a veteran who, while serving on active duty, 
participated in a "radiation-risk activity" as that is 
defined in 38 C.F.R. § 3.309(d)(3)(ii).  The veteran in this 
case was a radiation-exposed veteran.  Under 38 C.F.R. § 
3.311, a veteran who meets certain specified conditions, 
including exposure to ionizing radiation in service, may be 
granted service connection for one of the 24 disorders listed 
in that regulation.  Listed among the disorders is leukemias 
other than CLL and lymphomas other than Hodgkin's disease.

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge was otherwise incurred during active service, 
including as a result of exposure to radiation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumption period, as specified in 38 C.F.R. §§ 3.307, 
3.309, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses received in service. 38 C.F.R. § 3.311(a)(1).  In all 
claims involving radiation exposure, other than from 
participation in atmospheric nuclear weapons test 
participation and/or Hiroshima and Nagasaki occupation, a 
request will be made of the Department of Defense for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include, but may not be 
limited to, the veteran's Record of Occupation Exposure to 
Ionizing Radiation (reported on DD Form 1141), if maintained; 
service medical records; and other records that may contain 
information pertaining to the veteran's radiation exposure in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based upon 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  This 
was accomplished, as noted.  

In this case, the veteran, as noted, was a radiation-exposed 
veteran.  Turning to the first method of establishing 
entitlement, the Board notes that there is a conflict.  As 
noted, there are certain types of cancer that are 
presumptively service-connected when specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  The cancers include lymphomas (except Hodgkin's 
disease).  During his lifetime, the veteran was diagnosed as 
having CLL, then Hodgkin's disease, then CLL again, from 
which he ultimately died.  However, the matter of whether he 
had a lymphoma or a form of non-Hodgkin's lymphoma is at 
issue.  

The VA physician, in December 2002, raised the possibility 
that the veteran's B-cell CLL was a lymphoma, specifically a 
form of non-Hodgkin's lymphoma.  In order to clarify this 
matter, an IME was obtained.  The opinion was provided by a 
hematologist.  The hematologist pointed out that CLL is often 
classified as a lymphoma by pathologists, but classified as 
CLL by hematologist and oncologists.  In addition , he 
pointed out that under modern classifications, CLL is also 
considered a form of non-Hodgkin's lymphoma.  The IME was not 
clear which classification represented his opinion.  Although 
it may be implied that since he is a hematologist, he agreed 
with "most" hematologists, this is uncertain.  Rather, it 
appears that the IME was presenting all current appropriate 
classifications.  

Neither the Board nor the claimant is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In this case, medical opinions to include an IME were 
obtained and the Board must weigh the credibility and 
probative value of the medical opinions, and in so doing, the 
Board may favor one medical opinion over the other.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account 
for the evidence it finds persuasive or unpersuasive, and 
provide reasons for rejecting material evidence favorable to 
the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  

The IME opinion is competent medical evidence establishing 
that the veteran had a lymphoma, a form of non-Hodgkin's 
lymphoma, which lead to his death, based on the IME opinion.  
The IME provided various theories for the appropriate 
classification of the veteran's CLL and this was one of them.

The Board finds that the IME opinion is the most probative 
evidence of record.  The reason that this opinion is the most 
probative is because the IME is an expert in his field and 
had access to all of the veteran's medical records as well as 
lay evidence of record.  The lay evidence included medical 
treatise evidence.  The Board attaches significant probative 
value to this opinion, as it is well reasoned, detailed, 
consistent with other evidence of record, and included review 
of the claims file.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)

This case has been under review for over a decade.  The Board 
has endeavored to clarify an apparent confusing medical 
question.  The IME opinion provided the current 
classifications for CLL.  The IME did not state with 
specificity that one classification should be followed.  
Depending on whom is making the diagnosis, the various 
classifications are all appropriate, as noted.  In addition, 
within the medical community, the modern classification is 
that CLL comes within the parameters of a non-Hodgkin's 
lymphoma.  This is consistent with statements made in 
December 2002 by the VA physician.  Lymphoma is a type of 
cancer that is presumptively service-connected when specific 
to a radiation-exposed veteran.  The Board does not see the 
point in having this matter further clarified and prolonging 
this case.  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  To do so, the Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

In this case, the evidence is in relative equipoise, given 
the IME opinion.  Thus, a disease presumed incurred in 
service contribute substantially or materially to the cause 
of death.  As such, service connection for the cause of the 
veteran's death is warranted.  


Chapter 35

For the purposes of educational assistance under Chapter 35, 
the surviving spouse of a veteran will have basic eligibility 
if the following conditions are met: (1) The veteran was 
discharged from service under conditions other than 
dishonorable, or died in service; and (2) the veteran has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) the veteran died 
as a result of a service-connected disability.  38 U.S.C.A. 
§§ 3501, 3510, 3512.; 38 C.F.R. § 3.807.  For reasons already 
discussed, service connection has been established for the 
cause of the veteran's death.  

Accordingly, the fourth criterion above is met and the 
appellant is entitled to educational assistance benefits 
under Chapter 35, Title 38, United States Code.


ORDER

Service connection for the cause of the veteran's death is 
granted.  

Entitlement to educational assistance benefits under Chapter 
35, Title 38, United States Code is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


